UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1278


In re: TERRON GERHARD DIZZLEY,


                    Petitioner.



                On Petition for Writ of Mandamus. (8:20-cv-00126-JD)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Terron Gerhard Dizzley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terron Gerhard Dizzley, a state prisoner, petitions for a writ of mandamus. He

asserts that his convictions violated the Double Jeopardy Clause and requests an order

compelling his immediate release from incarceration. We conclude that Dizzley is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires,” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted), and mandamus may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Dizzley is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus, deny Dizzley’s motion requesting “an answer

on the merits” of his petition, and deny his motion for “an expedited hearing.” We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2